Citation Nr: 0033189	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-29 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for chondromalacia, left 
knee, post operative, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
St. Louis, Missouri, Regional Office which was issued through 
the Fargo, North Dakota, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1997, and a statement of the case was issued in 
October 1997.  The veteran's substantive appeal was received 
in October 1997.  The veteran's claims file was subsequently 
transferred to the St. Paul, Minnesota, Regional Office (RO).  
A note in the claims file indicates that the veteran did not 
appear for a scheduled March 1998 RO hearing.

A July 2000 rating decision denied entitlement to a total 
compensation rating based on individual unemployability.  
However, it does not appear that a notice of disagreement has 
been received to initiate an appeal from that determination. 


REMAND

The veteran's service-connected left knee disability has been 
rated by the RO as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2000).  
Code 5257 applies to disability manifested by recurrent 
subluxation or lateral instability.  From a preliminary 
review of the medical evidence, it appears that the veteran 
also suffers from degenerative joint disease of the left knee 
(as well as the right knee).  VA's General Counsel has held 
that under certain circumstances, a separate disability 
evaluation may be assigned for arthritis of the knee in 
addition to the rating for instability under Code 5257.  See 
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997).  Appropriate RO action to consider the propriety of 
separate ratings in this case is necessary. 

Additionally, the Board notes that by rating decision in 
January 1999, the RO assigned a temporary total rating for 
the veteran's left knee under 38 C.F.R. § 4.30 for the period 
from August 28, 1998, to December 1, 1998, with continuation 
of the 10 percent rating effective from December 1, 1998.  In 
September 1999, a communication was received from the RO in 
which he expressed disagreement with that determination.  It 
is not clear whether the veteran was expressing disagreement 
as to the time period for the temporary total rating or 
merely disagreement with the continuation of the 10 percent 
rating after December 1, 1998, or both.  However, as the 
increased rating issue was already in appellate status at the 
time of the RO's grant of a temporary total rating, the Board 
believes it reasonable to view the temporary total rating 
issue, including the effective dates of the temporary total 
rating, as included under the umbrella of the increased 
rating claim.  Although the criteria for a temporary total 
rating are different from the schedular rating criteria, in 
the interests of judicial economy, the Board finds that it 
properly has appellate jurisdiction over the temporary total 
rating issue as well. 

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records (not already of record) 
documenting ongoing treatment for the 
veteran's left knee disability should be 
associated with the claims file.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected left knee disability, to 
include whether any arthritis of the left 
knee is related to the service-connected 
left knee disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary tests and 
studies, including x-rays, should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.  Following the examination and a 
review of pertinent records associated 
with the claims file, the examiner is 
requested to offer opinions as to:  (a) 
whether there is slight, moderate or 
severe recurrent subluxation or lateral 
instability; (b) whether any arthritis of 
the left knee is related to the service-
connected left knee disability or cannot 
be reasonably differentiated from the 
service-connected left knee disability.  
If the examiner finds that arthritis of 
the left knee is not etiologically 
related to the service-connected left 
knee disability, then the examiner should 
offer an opinion as to whether any 
arthritis of the left knee has been 
aggravated by the service-connected left 
knee disability and, if so, to what 
degree.  A detailed rationale for all 
opinions expressed is hereby requested. 

3.  The RO should then review the 
expanded record and determine whether a 
rating in excess of 10 percent for the 
veteran's service-connected left knee 
disability is warranted and also whether 
a separate rating for arthritis of the 
left knee is warranted under VA General 
Counsel opinions VAOPGCPREC 9-98 and 23-
97.  The RO should also consider whether 
an extension of the temporary total 
rating which was effective from August 
28, 1998, to December 1, 1998, is 
warranted under the criteria of 38 C.F.R. 
§ 4.30.  The veteran and his 
representative  should be furnished a 
supplemental statement of the case (to 
include the temporary total rating issue 
under 38 C.F.R. § 4.30) and be afforded 
the applicable opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative are free to 
submit 


additional evidence and/or argument in connection with the 
matters addressed by the Board in this remand.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


